ORDER

PER CURIAM:
AND NOW, this 13th of June, 2000, the Petition for Allowance of Appeal is GRANTED, limited to the following three issues.
a. Whether insurers should be permitted to violate insurance regulatory laws by enforcing a policy exclusion in a manner different than was represented to gain approval for the exclusion’s use.
b. Whether, when interpreting the phrase “sudden and accidental” in an insurance contract, the court should consider the surrounding circumstances, including evidence that the wording has acquired an accepted meaning through usage in the trade, to determine whether there is an ambiguity in the contract wording.
c.Whether the phrase “sudden and accidental” in a standardized pollution exclusion should be interpreted to require that the release of pollutants be both “abrupt” and “last only a short time” when many courts have disagreed with this interpretation, it violates several canons of contract interpretation, and it conflicts with the meaning previously given to the phrase through usage in the trade • and in representations submitted to obtain regulatory approval to use the exclusion in Pennsylvania.